Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The closest prior art found is Wahl Patent number 2020/0311680 which discusses some features of the claims (see par 0109 and 0282). However, Wahl does not teach and suggest some key limitations of the claims. Specifically, Wahl fails to teach subsequent to said send the query response, operate by the computer processor the coupling program which provides a direct coupling between the message queue and the websocket connection such that update data of the event driven data resident in the message queue is passed to the websocket connection and sent to the network client device as an update data message containing the update data representing real-time changes to the historical event driven data; wherein the update data is associated with the requested portion of the event driven data such that the update data represents a data subset of the requested portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454